Citation Nr: 0412599	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  02-17 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Republic of the Philippines


THE ISSUES

1.  Entitlement to dependency and indemnity compensation.

2.  Entitlement to accrued benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had recognized service as a New Philippine Scout 
from August 1946 to March 1949.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2001 decision by the VA Regional Office (RO) 
in Manila, Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran died February [redacted], 1999, at age 70.  An autopsy 
was not performed.  The death certificate shows that he 
probably died of cardiopulmonary arrest, and no other 
significant conditions contributing to death were listed.

2.  At the time of the veteran's death, service connection 
was not in effect for any disorder, and a service-connection 
claim was not pending.


CONCLUSIONS OF LAW

1.  The veteran's death was not due to a service-connected 
disorder or to a disorder that can be connected to his 
military service.  38 U.S.C.A. §§  1310, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312, 3.326 
(2003).

2.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5121 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.1000 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence of record shows that, on February [redacted], 1999, the 
veteran, then age 70, suddenly collapsed and was taken to the 
hospital.  There, he had no vital signs, his pupils were 
dilated and not reactive to light, and he was pronounced dead 
on arrival.  An autopsy was not performed, and the death 
certificate shows that he probably died of cardiopulmonary 
arrest.

The evidence of record shows that the veteran, a longshoreman 
in the New Philippine Scouts, served in Guam.  Service 
medical records may have been destroyed in the 1973 fire at 
the National Personnel Records Center as none are available.

The appellant, who met the veteran in 1956 and married him a 
year later, reported that he was hospitalized with 
tuberculosis in 1958.  He was hospitalized again in 1959 with 
a lung infection, possibly recurrent tuberculosis.  The 
hospital reported that records of that treatment had been 
destroyed.

A brief medical record shows that, between 1980 and 1989, the 
veteran was treated for pulmonary infections and gastritis 
and underwent isoniazid therapy.

Another doctor indicated that the veteran was seen once in 
1993 and again in 1996 with mild hypertension.

Under the provisions of 38 U.S.C.A. § 1310, dependency and 
indemnity compensation is awarded if a service-connected 
disability was either the principal or a contributory cause 
of the veteran's death.  See also 38 C.F.R. § 3.312 (2003).  
A principal cause of death is one which, alone or jointly 
with another disorder, was the underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death is one which, though not related to the principal 
cause, contributed substantially or materially or combined 
with other disorders to cause death, or aided or lent 
assistance to the production of death.  However, minor 
service-connected disabilities, or those of a static nature 
or not affecting vital organs, would not be held to have 
contributed to death that was due primarily to an unrelated 
disability.  Id.

At the time of the veteran's death, service connection was 
not in effect for any disorder, so it cannot be said that a 
service-connected disorder caused his death.  Id.

However, dependency and indemnity compensation is also 
awarded, pursuant to 38 U.S.C.A. § 1310, if a disorder that 
was either the principal or a contributory cause of the 
veteran's death can be connected to the veteran's military 
service.  That is, the benefit is awarded if the principal or 
a contributory cause of death is shown to have actually been 
incurred in service.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. 
§§ 3.303, 3.312.  Establishing "service connection" post 
mortem for a disorder that was a principal or contributory 
cause of death requires competent evidence of an etiologic 
relationship between a principal or contributory cause of 
death and events in service or an injury or disease incurred 
there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 ( 1992).

The appellant and her son testified that the veteran had not 
been able to afford regular and routine health care, so there 
is a paucity of medical evidence in this record, but none of 
the medical evidence links the veteran's death to his 
military service.  In the absence of such medical evidence, 
service connection for the cause of the veteran's death is 
not warranted.

Turning now to the matter of accrued benefits, certain 
survivors of a deceased veteran are entitled to receive 
compensation that accrued to the veteran, but was not paid 
prior to his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
Entitlement is based on evidence of record at the time of the 
veteran's death.  Id.  This provision applies to unresolved 
claims pending at the time of, or to evaluations assigned 
prior to, the veteran's death.  Jones v. Brown, 136 F.3d 
1296, 1299-1300 (1998).  Thus, there can be no inchoate 
claims for accrued benefits purposes.  In this case, the 
veteran had not filed a claim prior to his death and, since 
service connection was not in effect for any disorder, he was 
not entitled to any VA compensation at the time of his death.  
Accordingly, no benefits accrued to him, so the appellant is 
not entitled to accrued benefits.

The Board considered the application to this case of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
prescribes VA duties to notify the claimant of evidence 
needed to substantiate a claim, of the evidence VA will 
obtain, and of the claimant's responsibilities with regard to 
obtaining evidence, and it also prescribes VA duties to help 
a claimant obtain relevant evidence.  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and VA duties pursuant thereto are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).

Here, in letters dated in July 2000 and in March and August 
2001, the RO advised the appellant of evidence needed to 
substantiate her claim, asked her to submit evidence she had, 
and offered to help her obtain evidence she did not have.  
The Board finds that all evidence necessary for equitable 
resolutions of these claims has been obtained, and there is 
no reasonable possibility that further assistance will 
produce additional relevant evidence.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).




ORDER

Dependency and indemnity compensation, pursuant to 
38 U.S.C.A. § 1310, is denied.

Accrued benefits are denied.




_____________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



